The jury found a special verdict, the substance of which was, that such articles as those in question are of no use in the form in which they are imported, but are worked up as a raw material. That the round, the square, and the flat bars are, by the manufacturers and artists, known by the denomination of “ bars.” That all the articles are sold by weight, and the same price is paid for round as for square or flat bars; and for round plates, and round plates turned up at'the edges, as for square or oblong plates. “ And that all the aforesaid *articles come under the description of bars and plates.” *2
Rodney, Attorney-General,
admitted that the case was not to be supported, on the part of the United States, and that judgment must be given for the defendants.